DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11,and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (Lin)  (US 2018/0054613).
Regarding claim 1, Lin discloses a method of decoding a current image with a decoding apparatus ([0010], a method of decoding), comprising:
receiving a bitstream in which the current image is encoded ([0009], an image is encoded);
dividing the current image based on a plurality of division types pre-defined in the decoding apparatus (FIG. 4, [0048], the image is divided into faces, tiles, and/or slices); and
decoding the divided current image based on coding information extracted from the bitstream ([0032], information is parsed from the bitstream for decoding),
([0050], the image is divided into faces (sub-pictures), tiles, and slices), and
wherein dividing the current image comprises:
dividing the current image into a plurality of sub-pictures (FIG. 4, [0048], the images is divided into faces (sub-pictures) A1-A3 and B1-B3 and partitions P1 and P2 may be slices or tiles), 
dividing the current image into a plurality of tiles (FIG. 4, [0048], the images is divided into faces (sub-pictures) A1-A3 and B1-B3 and partitions P1 and P2 may be slices or tiles); and 
dividing the current image into a plurality of slices (FIG. 4, [0048], the images is divided into faces (sub-pictures) A1-A3 and B1-B3 and partitions P1 and P2 may be slices or tiles).
Regarding claim 2, Lin discloses wherein the sub-picture is specified based on at least one of horizontal lines or vertical lines (FIG. 12, the horizontal and vertical lines), and
wherein one of the horizontal lines has a length equal to a width of the current image (FIG. 12, the long horizontal lines going through the image IMG) while another of the horizontal lines has a length shorter than the one of the horizontal lines (FIG. 12, shorter horizontal lines in the partitions P1-P4).
Regarding claim 11, Lin discloses wherein the coding information includes information on whether an in-loop filtering is enabled, and wherein the information on whether the in-loop filtering is enabled is signaled for each of the sub-picture, the tile, and the slice ([0047], [0057], control syntax for disabling in-loop filtering for faces, tiles and slices).
Regarding claim 12, Lin discloses a method of encoding a current image with an encoding apparatus ([0007], method for encoding), comprising: 
(FIG. 4, [0048], the image is divided into faces, tiles, and/or slices); 
encoding the divided current image to determine coding information of the current image ([0032], information is encoded and parsed from the bitstream for decoding); and 
generating a bitstream including the coding information, wherein the plurality of division types include a sub-picture, a tile, and a slice ([0050], the image is divided into faces (sub-pictures), tiles, and slices), and wherein dividing the current image comprises;
dividing the current image into a plurality of sub-pictures (FIG. 4, [0048], the images is divided into faces (sub-pictures) A1-A3 and B1-B3 and partitions P1 and P2 may be slices or tiles), 
dividing the current image into a plurality of tiles (FIG. 4, [0048], the images is divided into faces (sub-pictures) A1-A3 and B1-B3 and partitions P1 and P2 may be slices or tiles); and 
dividing the current image into a plurality of slices (FIG. 4, [0048], the images is divided into faces (sub-pictures) A1-A3 and B1-B3 and partitions P1 and P2 may be slices or tiles).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Lin) (US 2018/0054613) in view of Zhou et al. (Zhou) (US 2017/0336705).
Regarding claim 3, Lin discloses the method of claim 2 (see claim 2 above).
Lin is silent about wherein the current image is divided, based on first division information extracted from the bitstream, into the plurality of sub-pictures, and wherein the first division information includes information on a number of the sub- pictures belonging to the current image, information on positions of the sub-pictures, and information on a size of the sub-pictures.
Zhou from the same or similar field of endeavor discloses wherein the current image is divided, based on first division information extracted from the bitstream, into the plurality of sub-pictures, and wherein the first division information includes information on a number of the sub- pictures belonging to the current image, information on positions of the sub-pictures, and information on a size of the sub-pictures ([0148], projection format parameters indicating face size, offset, and number).

Regarding claim 13, Lin discloses dividing the current image based on a plurality of division types pre-defined in a decoding apparatus (FIG. 4, [0048], the image is divided into faces, tiles, and/or slices); and
decoding the divided current image based on coding information extracted from the bitstream ([0032], information is parsed from the bitstream for decoding),
wherein the plurality of division types include a sub-picture, a tile, and a slice ([0050], the image is divided into faces (sub-pictures), tiles, and slices), and
wherein dividing the current image comprises:
dividing the current image into a plurality of sub-pictures (FIG. 4, [0048], the images is divided into faces (sub-pictures) A1-A3 and B1-B3 and partitions P1 and P2 may be slices or tiles), 
dividing the current image into a plurality of tiles (FIG. 4, [0048], the images is divided into faces (sub-pictures) A1-A3 and B1-B3 and partitions P1 and P2 may be slices or tiles); and 
dividing the current image into a plurality of slices (FIG. 4, [0048], the images is divided into faces (sub-pictures) A1-A3 and B1-B3 and partitions P1 and P2 may be slices or tiles).
Lin is silent about a non-transitory computer-readable storage medium having instructions stored thereon that, when executed, cause one or more processor to execute a method.
([0206], [0207], a program stored on a computer readable medium).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhou into the teachings of Lin for causing a computer to execute the method.

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/            Primary Examiner, Art Unit 2488